BUSSEY, Judge.
G. W. Chaffin, hereinafter referred to as defendant, was convicted of Attempted Burglary in the District Court of Woodward County, Oklahoma, and from the judgment and sentence fixing his punishment at three and one-half years imprisonment in the State Penitentiary, he appeals.
The testimony adduced on the trial of the instant case was almost identical with that introduced during the trial of Kimbro v. State, Okl.Cr., 447 P.2d 444, decided this date, save and except that the defendant testified in his own behalf that he, together with Kimbro and one Don Brown, were on the roof of Jacklyn’s Jewelry Store in the late evening of November 18, 1966, but denied any intent to burglarize the premises. He stated that his wife’s cousin, Frank Kimbro, had requested that he accompany him to Woodward, Oklahoma from Oklahoma City, for the purpose of installing an antenna. On cross-examination, he admitted that he had not seen an antenna in the possession of Kimbro. The jury, after considering all the testimony, declined to believe defendant’s explanation of his presence at the scene of the attempted burglary, and although the originality and novelty of the defendant’s explanation of his presence at the scene of the crime somewhat intrigues us for its ingenuity, we are of the opinion that the jury properly determined this issue.
As we stated in Kimbro v. State, supra:
“Where the evidence overwhelmingly supports the verdict of the jury and the record is free of error which would justify modification or reversal, the judgment and sentence appealed from will be affirmed.”
The judgment and sentence appealed from is accordingly affirmed.
NIX, P. J., and BRETT, J., concur.